Citation Nr: 1036281	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-09 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to an initial rating in excess of 30 percent for 
a respiratory disorder from February 3, 2004.

5.  Entitlement to an initial rating in excess of 10 percent for 
lumbar spine strain with degenerative disc disease (low back 
disability) from February 12, 2007.

6.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to May 1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This 
appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Following the most recent supplemental statement of the case, the 
Veteran submitted to the Board additional evidence along with a 
waiver of RO review of that evidence.  Therefore, the Board may 
consider the evidence when adjudicating the appeal without first 
remanded it to the RO for its review.  See 38 C.F.R. § 20.1304(c) 
(2009).  

The Board also notes that, while in January 2009 the Veteran 
filed a notice of disagreement with a December 2008 rating 
decision that denied service connection for a cervical spine 
disability and lower extremity radiculopathy, these issues are 
not in appellate status because he did not thereafter perfect his 
appeal by filing a Substantive Appeal after the RO issued the 
March 2009 statement of the case.  See 38 C.F.R. §§ 20.200, 
20.302(c) (2009) (an appeal requires a notice of disagreement and 
a timely filed Substantive Appeal after issuance of a statement 
of the case).  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is 
against a finding that a current bilateral hearing loss 
disability is related to service.

2.  The preponderance of the competent and credible evidence is 
against a finding that current tinnitus is related to service.

3.  The preponderance of the competent and credible evidence is 
against a finding that current fibromyalgia is related to 
service.

4.  From February 3, 2004, the preponderance of the competent and 
credible evidence does not show the Veteran's respiratory 
disorder ever being manifested by Forced Vital Capacity (FVC) of 
50 to 64 percent of predicted; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 40 to 
55 percent of predicted; or maximum oxygen consumption of 15 to 
20 ml/kg/min with cardiorespiratory limit.  Neither did the 
record show his respiratory disorder caused cor pulmonale (right 
heart failure); pulmonary hypertension; and/or required 
outpatient oxygen therapy.

5.  From February 12, 2007, the preponderance of the competent 
and credible evidence is against finding that the lumbar spine 
strain with degenerative disc disease is manifested, even taking 
into account his complaints of pain, by forward flexion of the 
thoracolumbar spine not greater than 60 degrees, the combined 
range of motion of the thoracolumbar spine of no greater than 120 
degrees, muscle spasm, guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, abnormal kyphosis, incapacitating episodes of 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months, or neurological impairment.

6.  The Veteran does not meet the 60/70 percent schedular 
criteria for a TDIU and the preponderance of the competent and 
credible evidence of record did not show that service-connected 
disabilities prevented him from being able to secure and follow a 
substantially gainful occupation at any time during the pendency 
of the appeal.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by active service nor may sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

3.  Fibromyalgia was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

4.  From February 3, 2004, the Veteran has not met the criteria 
for a rating in excess of 30 percent for a respiratory disorder.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.20, 4.97, 
Diagnostic Code 6833 (2009).

5.  From February 12, 2007, the Veteran has not met the criteria 
for a rating in excess of 10 percent for lumbar spine strain with 
degenerative disc disease.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2009).

6.  At no time during the pendency of the appeal did the Veteran 
meet the criteria for a TDIU.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.1-4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United 
States Court of Appeals for Veterans Claims (Court) observed that 
a claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  Although elements (1) through (3) are 
not implicated in a section 1151 claim, notice must arguably be 
given for elements (4) and (5). 

As to all the issues on appeal, the Board finds that there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

As to the service connection claims, the Board finds that letters 
dated in February 2004 and March 2004, issued prior to the March 
2005 rating decision, along with the letters dated in March 2006, 
August 2007, and February 2008 provided the Veteran with notice 
that fulfills the provisions of 38 U.S.C.A. § 5103(a) including 
notice of the laws and regulations governing disability ratings 
and effective dates as required by the Court in Dingess, supra.  
While the Veteran was not provided adequate VCAA notice prior to 
the adjudication of his claims, providing him such notice in the 
above letters, followed by a readjudication of the claims in the 
May 2009 supplemental statement of the case "cures" any timing 
problem associated with inadequate notice or the lack of notice 
prior to an initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 
F.3d at 1333-34.  

As to the increased rating claims, the Board notes that the 
Veteran is challenging the initial evaluation assigned following 
the grant of service connection.  In Dingess, supra, the Court 
also held that in cases where service connection has been granted 
and an initial disability evaluation has been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering § 5103(a) 
notice no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id, at 490-91; Also see 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice 
that the Veteran was provided before service connection was 
granted was legally sufficient (i.e., the February 2004 and March 
2004 notice letters provided to the Veteran regarding his 
respiratory claim and the March 2007 letter provided him 
regarding his low back disability claim, prior to the February 
2006 and December 2007 rating decisions), VA's duty to notify in 
this case has been satisfied.  

As to the TDIU claim, the Board finds that letters dated in May 
2006 and September 2006,  prior to the December 2006 rating 
decision, provided the Veteran with notice that fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the laws 
and regulations governing disability ratings and effective dates 
as required by the Court in Dingess, supra.

As to all the issues on appeal, even if the above letters did not 
provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds 
that this notice problem does not constitute prejudicial error in 
this case because the record reflects that a reasonable person 
could be expected to understand what was needed to substantiate 
the claims after reading the above letters as well as the rating 
decisions, the statements of the case, and the supplemental 
statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence including the records held by the Social Security 
Administration (SSA) in connection with his award of disability 
benefits and his treatment records from the Northern-Indiana VA 
Medical Center.

As to the service connection claims, the record also shows that 
the Veteran was afforded VA examinations in June 2004 and 
November 2008 which are adequate to adjudicate the claims 
because, after a review of the record on appeal and examinations 
of the claimant, the examiners provided medical opinions as to 
the origins or etiology of the claimant's tinnitus, bilateral 
hearing loss, and/or fibromyalgia which opinions were based on 
citation to relevant evidence found in the claims files.  See 
38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

As to the increased rating claims and the claim for a TDIU, VA 
has provided the Veteran with examinations in November 2006, 
November 2007, and November 2008 which are adequate to adjudicate 
the clams because the examiners provided medical findings 
sufficient to rate the severity of his disorders under all 
applicable Diagnostic Codes and to provided sufficient 
information to determine whether the claimant met the criteria 
for a TDIU.  Furthermore, the examiners provided rationale for 
their opinions.  Id.  

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  



The Service Connection Claims

The Veteran contends that he has bilateral hearing loss, 
tinnitus, and fibromyalgia due to his military service.  
Specifically, he claims that he sustained acoustic trauma while 
on active duty when, when assisting during gunnery practice 
aboard the U.S.S. Firedrake in the late 1950's near Korea, a 
shell that was supposed to detonate 1,000 yards from the ship 
exploded at only 100 yards.  As to the fibromyalgia, it was 
alleged that muscle pain he had while on active duty was the 
first signs of the fibromyalgia he was diagnosed with after 
service.  It is also requested that the Veteran be afforded the 
benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted on the basis of 
a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  Other specifically enumerated 
disorders, including sensorineural hearing loss, will be presumed 
to have been incurred in service if it was manifested to a 
compensable degree within the first year following separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Veteran's service personnel records document his claims regarding 
serving on the U.S.S. Firedrake in the late 1950's (Specifically, 
3/56 to 3/58) and deck logs show that in January 1957 the ship 
undertook fuse test firings.  Service personnel records also show 
that he was a boiler operator helper and the Board finds that 
this job would have also expose him to loud noise of a regular 
basis.  Moreover, the Board finds that the Veteran is both 
competent and credible to report on the fact that he was exposed 
to loud noise while serving on his ship and suffered from general 
muscle pain during his active duty service.  Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, the 
Board will concede that he had acoustic trauma and muscle pain 
while on active duty.  

However, the deck logs do not document the Veteran's involvement 
with the fuse test firings or problems with the test firing and 
service personnel records also do not show he had an occupational 
specialty that would have involved him with the firing.  
Additionally, service treatment records, including the May 1958 
separation examination, do not document complaints, diagnoses, or 
treatment for a hearing loss disability in either ear while on 
active duty as defined by VA.  They are likewise negative for 
complaints, diagnoses, or treatment for tinnitus while on active 
duty.  Similarly, while service treatment records document the 
Veteran's complaints and treatment for low back pain starting in 
June 1955 and residuals of a finger injury starting in March 
1956, they are also negative for complaints, diagnoses, or 
treatment for fibromyalgia while on active duty.  Moreover, the 
Board finds the service treatment records, which are negative for 
complaints, diagnoses, or treatment for hearing loss, tinnitus, 
and fibromyalgia, more credible than the Veteran's claims that he 
had problems with hearing loss, tinnitus, and fibromyalgia while 
on active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to disprove 
the existence of an alleged fact).  Accordingly, entitlement to 
service connection for bilateral hearing loss, tinnitus, and 
fibromyalgia based on in-service incurrence must be denied 
despite the fact that the Veteran was exposed to acoustic trauma 
while on active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the 
Board notes that there is no evidence in the record of the 
Veteran having compensable sensorineural hearing loss within one 
year of service separation.  Accordingly, entitlement to service 
connection for bilateral hearing loss based on a presumptive 
basis must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1958 and first 
complaints and/or diagnosis of hearing loss in 1965, tinnitus in 
1993, and fibromyalgia in 1995 to be compelling evidence against 
finding continuity.  (Parenthetically, the Board notes that while 
post-service treatment records show the Veteran's complaints and 
treatment for pain in multiple joints in the years closer to his 
separation from active duty, these problems were attributed to 
degenerative joint disease and/or identified post-service 
injuries and cannot act to establish an earlier showing of 
fibromyalgia)  Put another way, the seven year gap before the 
first post-service evidence of the hearing loss, the thirty-five 
year gap before the first post-service evidence of tinnitus, and 
the thirty-seven year gap before the first post-service evidence 
of fibromyalgia weighs heavily against his claims.  See Maxson, 
supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated continuity 
of symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his low 
back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
Veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems hearing conversational speech, ringing in his ears, 
and muscle pain since service.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  The Board also 
acknowledges that the Veteran's wife and representative are 
competent to give evidence about what they see.  Id.  However, 
upon review of the claims folder, the Board finds that the 
Veteran's, his wife's, and his representative's assertions that 
the claimant has had his current hearing loss disability, 
tinnitus, and fibromyalgia since service are not credible.  In 
this regard, the Veteran, his wife, and his representative's 
claims are contrary to what is found in the post-service medical 
records.  In these circumstances, the Board gives more credence 
and weight to the medical evidence of record, which is negative 
for complaints, diagnoses, or treatment for any of the claimed 
disorders for many years following his separation from active 
duty, than the Veteran's, his wife's, and his representative's 
claims.  Id.  The Board also finds it significant that the 
Veteran did not file a claim for these disabilities when he filed 
his first post-service claim with VA in June 1958.  Instead, he 
waited over four decades after his May 1958 separation from 
active duty to file these claims.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (the Veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the claim).  
Therefore, entitlement to service connection for bilateral 
hearing loss, tinnitus, and fibromyalgia based on post-service 
continuity of symptomatology must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disabilities after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a competent and 
credible medical opinion finding a causal association or link 
between the Veteran's bilateral hearing loss, tinnitus, and/or 
fibromyalgia and an established injury, disease, or event of 
service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a relationship 
between a current disability and events in service or an injury 
or disease incurred therein).  In fact, the VA examiner in June 
2004 opined, that due to the length of time between his 
separation from military service and the onset of his hearing 
loss and tinnitus as well as because of the claimant's post-
service history of occupational and recreational noise exposure, 
that his bilateral hearing loss disability and tinnitus were not 
due to his military service.  Similarly, the November 2008 VA 
examiner also opined that his fibromyalgia was not due to his 
military service because the Veteran did not have any complaints 
of fibromyalgia syndrome while on active duty and his current 
problems only started post-service.  These opinions are not 
contradicted by any other medical opinion of record.  See Colvin 
v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is not 
permitted to base decisions on its own unsubstantiated medical 
conclusions).

As to the Veteran's, his wife's, and his representative's 
assertions that the claimant's bilateral hearing loss was caused 
by his military service, including his in-service noise exposure, 
the Board finds that this condition may not be diagnosed by its 
unique and readily identifiable features because special 
equipment and testing is required to diagnose hearing loss as 
defined by 38 C.F.R. § 3.385 and therefore the presence of the 
disorder is a determination "medical in nature" and not capable 
of lay observation.  Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  Therefore, since laypersons are not 
capable of opining on matters requiring medical knowledge, the 
Board finds that their opinions that bilateral hearing loss was 
caused by service are not credible.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board 
also finds more credible the opinion by the medical expert at the 
June 2004 VA examination that his bilateral hearing loss was not 
caused by his military service than these lay claims.  See Black 
v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the 
probative value of medical statements, the Board looks at factors 
such as the individual knowledge and skill in analyzing the 
medical data).

As to the Veteran's, his wife's, and his representative's 
assertions that the claimant's tinnitus and fibromyalgia were 
caused by his military service, the Veteran is once again 
competent to give evidence about what he sees and feels such as 
ringing in his ears and muscle pain since service.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.   The 
Board also acknowledges that the Veteran's wife and his 
representative are competent to give evidence about what they 
see.  However, as noted above, the Board finds that these 
assertions regarding the Veteran having tinnitus and fibromyalgia 
since service lacks credibility.  Id.  Moreover, the Board finds 
more credible the opinions by the medical experts at the June 
2004 and November 2008 VA examinations that his tinnitus and 
fibromyalgia were not caused by his military service than these 
lay claims.  See Black, supra.

Based on the discussion above, the Board also finds that service 
connection for bilateral hearing loss, tinnitus, and fibromyalgia 
is not warranted based on the initial documentation of the 
disabilities after service because the weight of the competent 
and credible evidence is against finding a causal association or 
link between the post-service disorders and an established 
injury, disease, or event of service origin.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
bilateral hearing loss, tinnitus, and fibromyalgia.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  



The Rating Claims

The Veteran and his representative assert that the claimant's 
respiratory disorder and low back disability warrant higher 
evaluations.  It is also requested that the Veteran be afforded 
the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Each service-
connected disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2009).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The Respiratory Disorder

The February 2006 rating decision granted the Veteran a 30 
percent rating for his respiratory disorder under 38 C.F.R. 
§ 4.97, Diagnostic Code 6833, effective from February 3, 2004.

Under 38 C.F.R. § 4.97 Diagnostic Code 6833, the Veteran is 
assigned a rating for his respiratory disorder by looking at, 
among other things, pulmonary function test (PFT) results that 
include: Forced Vital Capacity (FVC); Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO) (SB); 
and maximum exercise capacity.  Specifically, Diagnostic 
Code 6833 provides a 30 percent evaluation with an FVC of 65 to 
74 percent of predicated value or a DLCO (SB) of 56 to 65 percent 
of predicated value.  38 C.F.R. § 4.97.  A 60 percent evaluation 
is warranted with an FVC of 54 to 64 percent of predicated value, 
a DLCO (SB) of 40 to 55 percent of predicated value, or maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  And, a 100 evaluation is warranted 
with an FVC of less than 50 percent of predicated value, a DLCO 
(SB) of less than 40 percent of predicated value, or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, cor pulmonale (right heart 
failure), pulmonary hypertension, and/or required outpatient 
oxygen therapy.  Id.

The Veteran is not required to meet each of the stated criteria 
in order to warrant an increased rating.  Rather, he need only 
meet one criterion because the criteria are listed in the 
alternative.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

With the above criteria in mind, the Board notes that a private 
PFT dated in June 2005 showed an FVC of 72 percent; a PFT 
conducted at the June 2004 VA examination showed an FVC of 65 
percent and DLCO (SB) of 100 percent; a PFT conducted at the 
November 2006 VA examination showed an FVC of 65 percent and DLCO 
(SB) of 100 percent; and a private PFT dated in July 2008 showed 
an FVC of 86 percent and DLCO (SB) of 102 percent.  

While a private PFT dated in February 2003 showed, among other 
things, a DLCO of 55 percent, the Board does not find this PFT 
credible because nothing on the face of the PFT shows that the 
DLCO that was reported used the SB method.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion the 
physician reaches....  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the [Board as] adjudicators. . .").  

Therefore, the Board finds that the preponderance of the 
competent and credible evidence does not show the Veteran's 
respiratory disorder was manifested at any time from February 3, 
2004, by FVC of 54 to 64 percent of predicated value, a DLCO (SB) 
of 40 to 55 percent of predicated value, or maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  38 C.F.R. § 4.97, Diagnostic 
Code 6833.  The Board also finds that the record is negative for 
showing that the Veteran's respiratory disorder caused cor 
pulmonale (right heart failure), pulmonary hypertension, and/or 
required outpatient oxygen therapy since February 3, 2004.  Id.  
Therefore, the claim for a higher evaluation for the Veteran's 
respiratory disorder must be denied.  This is true throughout the 
period of time during which his claim has been pending and 
therefore consideration of staged ratings are not warranted.  
Fenderson, supra.

The Low Back Disability

The December 2007 rating decision granted service connection for 
a low back disability and rated it 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5242, effective from 
February 4, 2007.  

In this regard, when rating the Veteran's low back disability 
under the General Rating Formula for Disease and Injuries of the 
Spine, the claimant will only be entitled to an increased, 20 
percent rating, if there is forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 degrees; 
or the combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  38 C.F.R. § 4.71a.  Moreover, Diagnostic Code 5243 
provides a higher, 20 percent rating, when the intervertebral 
disc syndrome is manifested by incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.  Diagnostic Code 5243 
defines an incapacitating episode as one where the Veteran has 
physician prescribed bed rest.  Id.

In this regard, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss caused by 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to pain).  
In DeLuca, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss of 
range of motion, determinations regarding functional losses are 
to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or during 
flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and 
functional loss with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  Inquiry 
will be directed to these considerations:  (a) Less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  (b) More movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  (c) Weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or atrophy 
of disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the spine is considered a major joint.

With the above criteria in mind, the Board notes that at the 
November 2007 and November 2008 VA spine examinations, the range 
of motion of the Veteran's thoracolumbar spine was forward 
flexion to 65 degrees and the combined range of motion of the 
thoracolumbar spine was 190 degrees (forward flexion to 70 
degrees; backward extension to 5 degrees; left and right lateral 
flexion to 30 degrees; and left and right rotation to 30 degrees) 
taking into account his pain as per 38 C.F.R. §§ 4.40, 4.45 and 
the Court's holding in DeLuca, supra.  The November 2008 VA 
examiner also opined that there were no muscle spasms.  These 
opinions are not contradicted by any other medical opinion of 
record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA 
may only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  

Furthermore, while VA treatment records show the Veteran's 
periodic complaints and treatment for low back pain, they are 
negative for evidence that forward flexion of the thoracolumbar 
spine is not greater than 60 degrees or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, even taking into account the appellant's complaints of 
pain.  Likewise, the record is negative for evidence of muscle 
spasm, guarding severe enough to result in an abnormal gait, 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Moreover, the Board finds more competent and 
credible the opinions by the experts at the Veteran's VA 
examinations regarding the range of motion of the thoracolumbar 
spine than any contrary claims by the Veteran, his wife, or his 
representative.  See Black, supra.  

Consequently, even taking into account the Veteran's complaints 
of pain, the Board finds that the criteria for a rating in excess 
of 10 percent is not warranted for the Veteran's service-
connected low back disability.  38 C.F.R. §§ 4.40, 4.45, 4.71a, 
DeLuca, supra.  This is true throughout the period of time during 
which his claim has been pending and therefore consideration of 
staged ratings is not warranted.  Fenderson, supra.

As to a higher evaluation under Diagnostic Code 5243, while the 
Veteran, his wife, and his representative claim, in substance, 
that the appellant's adverse symptomatology causes him to be 
incapacitated, there is no competent and credible evidence in the 
record of the Veteran's low back disability requiring physician 
prescribed bed rest for 2 weeks at any time during the pendency 
of the appeal.  38 C.F.R. § 4.71a.  Therefore, the claim for a 
higher evaluation for a low back disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 must be denied.  This is true 
throughout the period of time during which his claim has been 
pending and therefore consideration of staged ratings is not 
warranted.  Fenderson, supra.

The Board next notes that Note 1 to 38 C.F.R. § 4.71a allows the 
Veteran to receive a separate compensable rating for adverse 
neurological symptomatology associated with his service connected 
low back disability.  

In this regard, at the November 2006 VA examination his 
neurological examination was normal, at the November 2007 VA 
examination and the November 2008 VA neurological examination, 
his neurological examination was also normal except for deep 
tendon reflexes being low normal at 1+.  Moreover, the November 
2008 VA neurological examiner opined that the Veteran did not 
have any symptoms of radiculopathy and that any peripheral nerve 
condition was not due to his service connected low back 
disability.  These opinions are not contradicted by any other 
medical opinion of record.  See Colvin, supra.  Moreover, the 
Board finds more competent and credible the opinions by the 
experts at the Veteran's VA examinations than any contrary claims 
by the Veteran, his wife, or his representative regarding his not 
having any adverse neurological symptomatology due to his service 
connected low back disability.  See Black, supra.  Accordingly, 
the Board finds that because the overwhelming weight of the 
objective evidence of record does not show that the Veteran's low 
back disability is manifested by adverse neurological 
symptomatology that the claimant is not entitled to a separate 
compensable rating for adverse neurological symptomatology.  
38 C.F.R. § 4.71a.  This is true throughout the period of time 
during which his claim has been pending and therefore 
consideration of staged ratings is not warranted.  Fenderson, 
supra.

Lastly, the Board notes that each of the ways by which the 
lumbosacral spine is ratable, other than some of those described 
in 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009), contemplates 
limitation of motion.  Also see VAOPGCPREC 36-97; 63 Fed. Reg. 
31262 (1998).  Therefore, assigning separate ratings on the basis 
of both lumbar strain and other symptoms, such as those set forth 
in Diagnostic Code 5242, would be inappropriate.  38 C.F.R. 
§ 4.14 (2009).  

Extra-Schedular Considerations

Based on the Veteran's, his wife's, and his representative's 
written statements to the RO, the claimant's statements to his VA 
examiners, and the personal hearing testimony, the Board 
considered the application of 38 C.F.R. § 3.321(b)(1) (2009) as 
it relates to his service connected respiratory disorder and low 
back disability.  Although the Veteran reported that these 
disabilities are severely disabling, the evidence does not 
reflect that they caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation) or required frequent periods of hospitalization such 
that the application of the regular schedular standards is 
rendered impracticable.  Hence, the Board concludes the criteria 
for submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. 
App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The TDIU Claim

The Veteran and his representative contend that the claimant 
cannot work because of his disabilities and he is therefore 
entitled to a TDIU.  

Controlling laws provide that a TDIU may be assigned when a 
Veteran has one service-connected disability rated at 60 percent 
or more, or two or more service-connected disabilities with at 
least one rated at 40 percent or more and he has a combined 
rating of at least 70 percent.  38 C.F.R. § 4.16(a).  In 
calculating whether a Veteran meets that 60/70 percent schedular 
criteria, disabilities resulting from one incident, including the 
bilateral factors, are considered one disability.  The record 
must also show that the service-connected disabilities alone 
result in such impairment of mind or body that the average person 
would be precluded from securing or following a substantially 
gainful occupation.  38 C.F.R. § 4.16(a).  

If a Veteran does not qualify for a TDIU under 38 C.F.R. 
§ 4.16(a), he may be entitled to a TDIU based on extra-schedular 
considerations under 38 C.F.R. § 4.16(b).

38 C.F.R. § 4.16(b) allows for a Veteran who does not meet the 
threshold requirements for the assignment of a TDIU but who is 
deemed by the Director of Compensation and Pension Services to be 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities to be rated totally 
disabled.  The Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, and 
all other factors having a bearing on his employability must be 
considered and the claim submitted to the Director for 
determination.  

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991), the Court referred to apparent conflicts in the 
regulations pertaining to individual unemployability benefits.  
Specifically, the Court indicated that there was a need to 
discuss whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon a 
Veteran's actual industrial impairment.  In a pertinent precedent 
decision, VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful occupation as 
the result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would be 
rendered unemployable by the circumstances.  Thus, the criteria 
for determining unemployability include a subjective standard.  
It was also determined that "unemployability" is synonymous 
with inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 
2317 (1992).

The Court has also held that a Veteran's advancing age and 
nonservice-connected disabilities may not be considered in the 
determination of whether a Veteran is entitled to a TDIU.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 
4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran 
to prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which places him in a 
different position than other Veterans with the same disability 
rating.  The sole fact that a Veteran is unemployed or has 
difficulty obtaining employment is not enough to prove 
unemployability.  Additionally, it is noted that a high rating in 
and of itself is recognition that the impairment makes it 
difficult to obtain and keep employment.  Thus, the question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether the Veteran can 
find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

Furthermore, marginal employment shall not be considered 
substantially gainful employment.  Marginal employment generally 
shall be deemed to exist when a veteran's earned annual income 
does not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  38 
C.F.R. § 4.16(a). 

38 C.F.R. § 4.16(a)

As to a TDIU under 38 C.F.R. § 4.16(a), the Board notes that the 
Veteran's service connected disabilities are as follows: a 
respiratory disorder rated as 30 percent disabling and a low back 
disability rated as 10 percent disabling.  Moreover, for the 
reasons outlined above, the Board finds that the Veteran did not 
meet the criteria for higher evaluations for either of his 
service connected disabilities at any time during the pendency of 
his appeal.  Therefore the Veteran does not meet the 60/70 
percent schedular criteria of 38 C.F.R. § 4.16(a) for a TDIU at 
any time during the pendency of his appeal.  Fenderson, supra.


38 C.F.R. § 4.16(b)

As to a TDIU under 38 C.F.R. § 4.16(b), the Board notes that the 
Veteran reported, in substance, that his service connected 
disabilities prevented him from obtaining and/or maintaining 
employment.  In this regard, in his March 2006 application for 
TDIU, the Veteran reported that age and health prevented him from 
working and his disability first affected his full time 
employment in 1995.  He also reported that he left his last job 
because of his disability, he has not attempted to obtain 
employment since that time, he expects to receive VA disability 
benefits, and he does not expect to receive workers compensation 
benefits.  The Veteran did not provide VA with any information 
about the date he last worked, his occupation, his income, or his 
education or other training.  

Furthermore, records obtained from the SSA show that he was found 
disabled, effective from August 1995, due to his non service 
connected ischemic heart disease, non service connected arthritis 
of the cervical and thoracic spines, and his service connected 
arthritis of the lumbosacral spine.  

Initially, the Board notes that a decision granting the Veteran 
SSA benefits is not controlling on VA.  Roberts v. Derwinski, 2 
Vet. App. 387 (1992) (the fact that SSA has ruled that a Veteran 
is disabled, under SSA law, does not establish, in and of itself, 
that the Veteran is permanently and totally disabled for purposes 
according to the laws and regulations governing VA).  

Next, the Board notes that a review of the record on appeal 
reveals a number of opinions from physicians, including a March 
1996 opinion from John S. Kelly, M.D., and a May 1996 opinion 
from Patrick Webb, M.D., that the Veteran disabilities precluded 
further employment.  However, these opinions were universal in 
listing both non service-connected and service connected 
disabilities as causing his unemployability. 

Tellingly, while the Veteran's service connected respiratory 
disorder and low back disability appears to have played some role 
in his stopping work and subsequent receipt of SSA disability, 
the record is negative for evidence that the Veteran was not 
capable of performing the physical and mental acts required by 
employment due solely to his service connected disabilities.  See 
38 C.F.R. § 4.16(b); Hatlestad, supra.

In reaching this conclusion, the Board has not overlooked the 
statements and testimony by the Veteran, his wife, and his 
representative regarding his unemployability and the Board 
certainly recognizes that the claimant is competent to report on 
what he sees and feels.  Nonetheless, because an opinion as to 
whether service-connected disabilities acting alone renders the 
Veteran unemployable is one requiring medical expertise that 
neither the claimant, his wife, nor his representative have been 
shown to possess, the Board does not finds these statements 
credible.  See Davidson, supra; Jandreau, supra; Buchanan, supra; 
Charles, supra; Espiritu, supra; Forshey, supra.  

Given the evidence as outlined above, the Board finds that the 
Veteran has not shown that he is precluded from securing and 
following some form of substantially gainful employment 
consistent with his education and work experience as a result of 
his service-connected disabilities.  While the Veteran has 
disputed the rating assigned his respiratory disorder and low 
back disability, for the reasons explained above, the Board found 
that a rating in excess of 30 percent for his respiratory 
disorder and a rating in excess of 10 percent for his low back 
disability was not warranted.  There is nothing in the record to 
suggest that the Veteran cannot secure and follow gainful 
employment due to his service-connected disabilities other than 
his, his wife's, and his representative's assertions.  

In summary, while the Veteran appears to have various medical 
problems which have contributed to his unemployment, including 
nonservice-connected disabilities and age, the evidence simply 
does not rise to the level of showing that his service-connected 
disabilities, acting alone, restrict his ability to perform 
gainful activity.  Therefore, the Veteran's does not meet the 
criteria for a TDIU under 38 C.F.R. § 4.16(b) at any time during 
the pendency of the appeal.  See Fenderson, supra.

Conclusion

In reaching the above conclusions, the Board also considered the 
doctrine of 


reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the 
preponderance of the evidence is against the claims, the doctrine 
is not for application.  See also, e.g., Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.

Service connection for fibromyalgia is denied.

A rating in excess of 30 percent for a respiratory disorder is 
denied at all times from February 3, 2004.

A rating in excess of 10 percent for lumbar spine strain with 
degenerative disc disease is denied at all times from 
February 12, 2007.

A TDIU is denied at all times during the pendency of the 
Veteran's appeal.



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


